DETAILED ACTION
Notice to Applicant
This communication is in response to the application filed on 8/3/20.  Claims 1-20 are pending. 
The present application is being examined under the pre-AIA  first to invent provisions. 
The IDS filed 8/18/20 has been considered by the Examiner.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “digital imaging device… configured to” and “first digital imaging device” in claims 1, 14-17; “computational pathology system for providing…” in claims 1, 3, 11, 12, 13, 18 and 19; “a management system…configured to store…” in claims 1, 11-13, 15 17, 18; “additional imaging device…configured to obtain a whole slide image…” in claims 16-17; “a second digital imaging device…configured to capture at least one second image of the biopsy specimen.”  Moreover, claim 13 recites “a clinical specimen information system configured to access…” and “a pathology laboratory system” for processing and analyzing the biopsy specimen.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “the system is accessed through a cloud network.”  However, claim 1 refers to a computational pathology system, a management system, and the overall “system for managing biopsies…”  It is unclear which system is being referenced in claim 8
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10, 734, 099. 
 Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1-20 of the instant application are fully anticipated by claims 1-11 in US Patent 10, 734, 099.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 13-18 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Williamson (US 20100167334 A1).
Claim 13. 	Williamson discloses a system for managing biopsies (Fig. 1:6 combined forms a system for managing biopsies), the system comprising:
 a clinic specimen information system (clinic SIS) configured to access patient information related to a patient from which a biopsy specimen is to be taken, (Fig. 2 shows a device 20 configured to receive patient information as explained in Para. [0093]);
 to receive specimen information associated with the biopsy specimen(Fig. 2 shows a device 20 configured to receive patient information as explained in Para. [0093]);, and to record an identifier associated with the biopsy specimen, wherein the clinic SIS is located where the biopsy specimen is taken from the patient  (Fig. 3 shows sample container with sample and identifier ); 
a pathology laboratory specimen information system (lab SIS) positioned in a laboratory where the biopsy specimen is to be processed and analyzed;  (Fig. 3)and 
a management system in communication with the clinic SIS and the lab SIS,  (Fig. 2-3) wherein the management system is configured to store the patient information, (par. 91-TSR including patient info.) the specimen information (par. 94-95), and the identifier,( Fig. 3 shows sample container with sample and identifier ) wherein the patient information, the specimen information, and the identifier are available from the management system for access by laboratory personnel via the lab SIS. (Fig. 1-6 shows all the systems linked to the server, Para. [0090] explains data transmission through internet/cloud network).
Claim 14. 	Williamson discloses the system of claim 13, further comprising a digital imaging device that is positioned configured to obtain an image of the biopsy specimen in a pre-processed state and to provide the image to at least one of the clinic SIS or the lab SIS.  (Fig. 3 shows an imager in communication with the TSR )
Claim 15. 	Williamson discloses the system of claim 14, wherein the management system is further configured to store the image from the digital imaging device and to link the image with the patient information, the specimen information, and the identifier. (Fig. 3, Para. [0097]).
Claim 16. 	Williamson teaches the system of claim 14, further comprising an additional digital imaging device positioned and configured to obtain a whole slide image of the biopsy specimen in a post-processed state and to provide the image to the lab SIS.( Fig. 3, Para. (0078]}.
Claim 17.	Williamson discloses the system of claim 16, wherein the management system is further configured to associate and compare the image from the digital imaging device and the whole slide image from the additional imaging device. (Fig. 3, Para. (0078]}.
Claim 18	Williamson teaches a system for managing biopsies, the system comprising: 
a computing device configured to access patient information (Fig. 3; par. 42); 
a first digital imaging device positioned at a location of retrieval of a biopsy specimen from a patient, wherein the first digital imaging device is in communication with the computing device and is configured to capture at least one first image of the biopsy specimen at the location of retrieval of the biopsy specimen from the patient prior to fixation of the biopsy specimen and prior to transporting the biopsy specimen to a laboratory for processing to provide the first image of the biopsy specimen in a pre-processed state; (par. 97- stereo digital camera 60 allows for 3D imaging or an infrared camera and light 62, microwave, ultrasonic, or other type of imaging system records an image of the tissue 54 as it appears on the cassette 52 or other tissue carrier, giving a physical record of the tissue sample 54 before it is sectioned.)
 a second digital imaging device positioned in the laboratory, wherein the second digital imaging device is configured to capture at least one second image of the biopsy specimen in the laboratory after fixation of the biopsy specimen to provide the second image in a post-processed state; (par. 110- The microscope 222 preferably has the ability to allow the pathologist to take digital photographic images of the tissue sample(s), and these images may be made part of the pathology report or otherwise part of the TSR 15)
a computational pathology system including a computer for performing image analysis of the first image and of the second image of the biopsy specimen and biopsy area measurements based on the first image and the second image of the biopsy specimen;  (see claim 59- comparison of parameters) and 
a management system in communication with the computing device, the first digital imaging device, the second digital imaging device, and the computational pathology system, wherein the management system is configured to store the patient information, the first image, the second image, and the biopsy area measurements, wherein the patient information, the first image, the second image and the biopsy area measurements are available from the management system for access by laboratory personnel. (par. 45-archival storage; par. 110-digital record of information)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775.  The examiner can normally be reached on M-F, 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Rachel L. Porter/Primary Examiner, Art Unit 3626